DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-37, 39-53 and 55-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10110530. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 35-37, 39-53 and 55-56 are anticipated by claims 1-32 of U.S. Patent No. 10110530.
Claims 38 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-32 of U.S. Patent No. U.S. Patent No. 10110530 in view of Corvari et al. (US 2004/0255037 A1), hereinafter, “Corvari”.
Claims 38 and 54 requires following additional limitations: receiving and transmitting information and response in a format that is encrypted and encapsulated.
Encryption and encapsulation are known in the art of computer security. Corvari discloses receiving and transmitting information and response in a format that is encrypted and encapsulated (See, Paragraph 0054).
Therefore, it would have been obvious to the person of ordinary skill in the art at the time invention was made to receive the information and send the response in a format that encrypted and encapsulated as taught by Corvari to provide security during transmission of information and the response. 

Claims 35-37, 39-53 and 55-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10541956. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 35-37, 39-53 and 55-56 are anticipated by claims 1-24 of U.S. Patent No. 10541956.
Claims 38 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-32 of U.S. Patent No. U.S. Patent No. 10541956 in view of Corvari.
Claims 38 and 54 requires following additional limitations: receiving and transmitting information and response in a format that is encrypted and encapsulated.
Encryption and encapsulation are known in the art of computer security. Corvari discloses receiving and transmitting information and response in a format that is encrypted and encapsulated (See, Paragraph 0054).
Therefore, it would have been obvious to the person of ordinary skill in the art at the time invention was made to receive the information and send the response in a format that encrypted and encapsulated as taught by Corvari to provide security during transmission of information and the response. 

Allowable Subject Matter
Claims 35-56 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Judge et al. (US 2006/0015563 A1), hereinafter, “Judge”, Nelson et al. (US 2006/0004896 A1), hereinafter, “Nelson” and John (US 2005/0216587 A1), hereinafter, “John”, and have been found to be the closest prior arts.
Judge discloses method for operation upon one or more data processors that classify communications from messaging entities. A method can include receiving a communication that was sent from a messaging entity. A plurality of message classification techniques is used to classify the communication. Each message classification technique is associated with a confidence value which is used in generating a message classification output from the message classification technique. The message classification outputs are combined in order to generate a message profile score. The message Profile score is used in deciding what action is to be taken with respect to the communication associated with the messaging entity. Judge further discloses Sender Authentication--a set of classification techniques that perform lookups to determine (1) whether the sender's claimed domain has published a record of mail servers that are authorized to send mail for that domain, and (2) if such a record has been published, whether the record authorizes the sender's IP address to send mail on behalf of the claimed domain.
John discloses establishing trust in an email client including accepting in an email server a data communications connection from an email client, where the connection includes the email client's network address; determining from a stored list of trusted network addresses whether the email client is trusted according to the email client's network address; if the email client is not trusted according to the email client's network address, receiving authentication data from the email client and determining whether the email client is trusted according to the authentication data; and if the email client is not trusted according to the email client's network address and the email client is not trusted according to the authentication data, receiving a sender domain name for an email message from the email client and determining whether the email client is trusted according to the sender domain name.
Nelson discloses a multi-test management of unwanted, unsolicited e-mail for potential SPAM wherein components of an e-mail from a sender directed to a recipient comprising any one of an envelope, one or more headers or a body, the sender having a sender identity are used to verify the sender identity. When the sender identity is verified, a first SPAM management process is performed on the e-mail. When, however, the verifying step fails to verify the sender identity a second SPAM management process is performed on the e-mail.
However, Judge, John and Nelson either alone or in combination fail to teach or suggest “from the information, identifying a second party and a third party, wherein the email message purports to be sent by the third party to the first party on behalf of a second party; retrieving an electronic record associated with the second party, and processing the electronic record to determine whether the electronic record explicitly identifies the third party as authorized to send email messages on behalf of the second party; and in response to a determination that the electronic record explicitly identifies the third party as authorized to send email messages on behalf of the second party, transmitting a response to the first party that indicates that the third party is authorized to send the email message on behalf of the second party” as required by claim 1 and similarly by claims 53 and 56 and when taken in the context of the claim as a whole. Dependent claims are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435